DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/22.
Applicant’s election without traverse of Group I in the reply filed on 7/21/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO_2016031163_A1 (see English equivalent: Sasaki USPA_20170214022_A1) in view of Chen WO_2015060698_A1 (see machine English translation).
1.	Regarding Claims 1, 3, 4, and 5, Sasaki discloses a laminate for non-aqueous secondary battery which includes a functional layer containing a binder on a releasable substrate (Abstract). Sasaki further discloses winding said laminate into a roll (paragraph 0246) as is being claimed in instant Claim 4. Sasaki further discloses the method limitations of instant Claim 5 (paragraph 0022). 
2.	However, Sasaki does not disclose its functional layer being formed in a dotted form.
3.	Chen discloses a secondary battery (Page 1, Lines 14-17) and a method for applying an adhesive binder layer onto a substrate in a patterned format such that it will include a non-coating region (Abstract). Chen further discloses that this results in film quality, durability, ion conductivity, and improved adhesion (Derwent Abstract) 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the functional layer, of Sasaki, by forming it in a dotted arrangement, as disclosed by Chen. One of ordinary skill in the art would have been motivated in doing so to obtain film quality, durability, ion conductivity, and improved adhesion.
5.	Regarding Claims 2, 3, and 7, Sasaki in view of Chen also discloses that the water contact angle of its substrate can range from 70 to 130 degrees (Sasaki: paragraph 0140) as is being claimed in instant Claims 3 and 7. Moreover, Sasaki discloses that a water contact angle of less than 70 degrees results in the functional layer exhibiting excessive adhesion to the releasable substrate, resulting in failure to ensure transferability of the functional layer. On the other hand, a water contact angle of no greater than 130 degrees can reduce uneven application of the functional layer composition on the releasable substrate (paragraph 0140). Given this disclosure, it would be expected for one of ordinary skill in the art to know how to vary the water contact angle of each side of the substrate based on the extent of adhesiveness desired on the side wherein the functional layer lies, and also to avoid uneven formation. Applicants have not disclosed how the claimed limitations result in unexpected and surprising properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 3, 2022